UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

AMERICAN FAMILY LIFE ASSURANCE
COMPANY OF NEW YORK,
                                       Petitioner,
                          v.                               MEMORANDUM AND ORDER
                                                               17-CV-7054 (LDH) (RLM)
 BAKER ET AL,

                                       Respondents.


LASHANN DEARCY HALL, United States District Judge:

       On December 4, 2017, Petitioner American Family Life Assurance Company of New

York (“Aflac NY”) filed a three-count petition for: (1) an order to compel an arbitration

proceeding pursuant to 9 U.S.C. § 1, et seq. (“Federal Arbitration Act”) against Respondents

Frederick Baker and Louis Varela; (2) declaratory judgment that the arbitration provision

contained within Respondents’ Associate’s Agreement (the “Agreement”) is enforceable; and (3)

an order of reference to determine reasonable attorneys’ fees. (Pet. Comp. Arb. (“Pet.”), ECF.

No 1.) On June 4, 2018, the Court found the Agreement enforceable and compelled the parties

to arbitrate in accordance with the Agreement, but denied Petitioner’s request for an order of

reference to determine reasonable attorneys’ fees. (June 4, 2018 Order.) Respondents timely

appealed. (ECF No. 19.)

       By summary order, the Second Circuit vacated the Court’s June 4, 2018 Order and

remanded for consideration of Respondents’ argument “that the Agreement is substantively

unconscionable because Paragraph 10.7 of the Agreement bars sales associates from pursuing

certain state and federal statutory claims against Aflac NY.” Am. Family Life Assurance Co. of

New York v. Baker, 778 F. App’x 24, 28 (2d Cir. 2019) [hereinafter “AFLAC”]. As the Second
Circuit noted, this argument was not previously raised before this Court.1 Id. Consistent with

the Second Circuit’s mandate, this Court now considers Respondents’ substantive

unconscionability argument below.

                                              BACKGROUND

        Respondent Baker and Respondent Varela entered into the Agreement with Aflac NY on

November 14, 2014 and April 17, 2014 respectively. (Decl. of Jeff Arrington (“Arrington

Decl.”), Ex. 1 at 24, ECF No. 1-6; Id., Ex. 2 at 24, ECF No. 1-7.) The Agreement is governed by

New York contract law. AFLAC, 778 F. App'x at 26. At issue on remand is Paragraph 10.7.1 of

the Agreement between Petitioner and Respondents, which reads in full:

                 Limitation of Claims and Remedies. With the exception of a claim
                 that is based upon misconduct by Aflac that is willful, malicious or
                 fraudulent, any claim or action by Associate based upon any act,
                 error or omission by Aflac or any of its past or present officers,
                 directors, employees, associates, coordinators, agents or brokers
                 shall be limited to a claim for breach of contract and the remedies
                 and liabilities arising thereunder.

(Arrington Decl., Ex 1 ¶ 10.7.1; Id., Ex. 2 ¶ 10.7.1.) In briefing, “Aflac states for the record that

it will not assert in the future—here or in arbitration—that the limitation of liability language in

Paragraph 10.7.1 is a defense to Respondents’ Draft Complaint.” (Pet. Supp. Br. Remand (“Pet.

Supp. Br.”) 3, ECF No. 25.) In other words, Petitioner has waived this provision. The Court

otherwise assumes the parties’ familiarity with the facts of the case.

                                        STANDARD OF REVIEW

        Arbitration agreements are contracts, “on equal footing with other contracts,” and courts

must “enforce them according to their terms.” Rent–A–Center, West, Inc. v. Jackson, 561 U.S.

63, 67 (2010) (internal citations omitted). “The threshold question of whether the parties indeed


1
 On remand, each party was given the opportunity to submit supplemental briefing not to exceed 10 double-spaced
pages, exclusive of tables of contents, tables of authorities, appendices and attachments. (August 7, 2019 Order.)

                                                        2
agreed to arbitrate is determined by state contract law principles.” Nicosia v. Amazon.com, Inc.,

834 F.3d 220, 229 (2d Cir. 2016). “Generally applicable contract defenses, such as fraud, duress,

or unconscionability, may be applied to invalidate arbitration agreements in accordance with § 2

of the FAA.” Nayal v. HIP Network Servs. IPA, Inc., 620 F. Supp. 2d 566, 570 (S.D.N.Y. 2009)

(internal modifications omitted) (quoting Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681,

687 (1996)).

       “In the context of motions to compel arbitration brought under the Federal Arbitration

Act . . ., the court applies a standard similar to that applicable for a motion for summary

judgment.” Bensadoun v. Jobe–Riat, 316 F.3d 171, 175 (2d Cir. 2003). In doing so, the court

must draw all reasonable inferences in favor of the non-moving party. Nicosia, 834 F.3d at 229.

“If the party seeking arbitration has substantiated the entitlement by a showing of evidentiary

facts, the party opposing may not rest on a denial but must submit evidentiary facts showing that

there is a dispute of fact to be tried.” Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d 352, 358

(2d Cir. 1995). A trial is necessary “[i]f there is an issue of fact as to the making of the

agreement for arbitration[.]” Bensadoun, 316 F.3d at 175.

                                           DISCUSSION

       Petitioner argues that its irrevocable waiver of Paragraph 10.7.1 renders Respondents’

argument for substantive unconscionability moot under the Second Circuit’s decision in Ragone

v. Atlantic Video, 595 F.3d 115 (2d Cir. 2010). (Pet. Supp. Br. 2–5.) The Court agrees.

       In Ragone, the court evaluated an arbitration agreement under New York contract law.

595 F.3d at 121. At issue there were two provisions of an arbitration agreement—a 90-day limit

on time to file any demand for arbitration and a fee-shifting provision—that an employee argued

were substantively unconscionable. Id. at 123. The court found that “[b]ecause

unconscionability is an equitable defense to the enforcement of harsh or unreasonable contract
                                                  3
terms, a party cannot complain when the defendant through its waivers declines to enforce any

potentially unconscionable term.” Id. at 124 (internal citations omitted). Indeed, “New York

courts have accepted offers by parties to waive the enforcement of certain provisions of

arbitration agreements, and have evaluated those agreements as modified by the parties' after-

the-fact waivers.” Id. The Ragone court accordingly upheld the district court’s enforcement of

the arbitration agreement in light of the employers’ waiver of the allegedly unconscionable terms

of the arbitration agreement. Id. at 125.

         District courts in this circuit applying Ragone have found that a waiver of unconscionable

terms cures any potential defect in the enforceability of an arbitration agreement. See Moton v.

Maplebear Inc., No. 15 CIV. 8879 (CM), 2016 WL 616343, at *8 (S.D.N.Y. Feb. 9, 2016)

(holding that “[s]ince Defendant has expressly waived the fee-splitting provision and forum

selection clauses, those provisions are severed from the Agreement [and] [t]he arbitration clause

as a whole remains enforceable”); Salzano v. Lace Entm't Inc., No. 13 CIV. 5600 (LGS), 2014

WL 3583195, at *2 (S.D.N.Y. July 18, 2014) (finding that the “the Contract is not

unconscionable because Defendants have waived the provisions that otherwise would have made

the agreement substantively unconscionable”).2 This Court sees no reason not to follow suit.

         The waiver of Paragraph 10.7.1 renders arguments about whether the provision is

substantively unconscionability moot. Paragraph 10.7.1 has been effectively severed from the

Agreement and the Agreement is enforceable. 3 See Ragone, 595 F.3d at 125 (“[W]e can enforce


2
 As the Court is bound by the Second Circuit’s holding in Ragone, the Court declines to consider Respondents’ out-
of-circuit authority on this point. (See Resp’ts’ Supp. Br. Remand (“Resp’ts’ Supp. Br.”) 10–13, ECF No. 23.)
3
 Respondents’ argument based on dicta in Ragone, in which the Second Circuit indicated that it might not have
upheld the arbitration agreement if defendants had sought to enforce the provisions at issue on appeal, is wholly
unhelpful as Petitioner has waived the enforcement of Paragraph 10.7.1 entirely. (See Resp’ts’ Supp. Br. 13 (citing
Ragone, 595 F.3d. at 125).) There is no danger that Petitioner can rescind its waiver of Paragraph 10.7.1 due to the
doctrine of judicial estoppel. That is, judicial estoppel “prevents a party from asserting a factual position in a legal
proceeding that is contrary to a position previously taken by him in a prior legal proceeding.” Bates v. Long Island
R. Co., 997 F.2d 1028, 1037 (2d Cir. 1993). As the Court has now accepted Petitioner’s waiver, Petitioner may not

                                                            4
an agreement that modifies a provision that otherwise might be unconscionable. This remedy

has been effected here by the defendants’ waiver of [the potentially unconscionable]

provisions.”).

                                                 CONCLUSION

         For the foregoing reasons, the Petition is GRANTED in part and DENIED in part.

Respondents shall individually arbitrate all claims in the Draft Complaint, including statutory

claims asserted under federal or state laws. Petitioner’s request for an order of reference to

determine reasonable attorneys’ fees, however, is DENIED.

                                                                SO ORDERED.

Dated: Brooklyn, New York                                       /s/ LDH
       March 31, 2020                                           LASHANN DEARCY HALL
                                                                United States District Judge




argue as a matter of fact in future proceedings that Paragraph 10.7.1 is in fact part of the agreement. See, e.g., Bihn
v. Connelly, 162 A.D.3d 626, 627, 78 N.Y.S.3d 243, 244 (N.Y. App. Div. 2018) (Plaintiff judicially estopped from
contending in a state court proceeding that he had an interest in a property because he had previously represented to
a federal bankruptcy court that he had no interests in real property); Ford Motor Credit Co. v. Colonial Funding
Corp., 215 A.D.2d 435, 436, 626 N.Y.S.2d 527, 529 (N.Y. App. Div. 1995) (Plaintiff judicially estopped from
arguing that a lease was not genuine instrument having previously taken the position that the lease was a genuine
and enforceable obligation).

                                                           5
